IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40409
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAVID LOUIS WEATHERSBY,
also known as Labeebah Nahid Nashid,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Eastern District of Texas
                      USDC No. 6:98-CR-27-2
                       - - - - - - - - - -

                        September 15, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     David Louis Weathersby, federal prisoner # 79368079, appeals

his sentence after pleading guilty to conspiracy to possess with

intent to distribute cocaine in violation of 21 U.S.C. § 846.     He

argues that the district court erred in determining the amount of

drugs attributable to him as relevant conduct, in failing under

FED. R. CRIM. P. 32(c)(3)(D)** to make findings as to his role in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     **
       Rule 32 was amended in 1994 and former subdivision
(c)(3)(D) was moved to subdivision (c)(1).
                          No. 99-40409
                               -2-

the conspiracy, and in failing to reduce his offense level for

being a minimal participant.

     We have reviewed the record and the briefs of the parties

and AFFIRM Weathersby’s conviction and sentence.   The district

court did not clearly err in determining the amount of drugs

attributable to Weathersby as relevant conduct.    See United

States v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998).   The

district court’s rejection of all but two of Weathersby’s

objections to the PSR, and its adoption of the PSR’s findings was

sufficient under FED. R. CRIM. P. 32(c)(1).   United States v.

Brown, 29 F.3d 953, 957-58 (5th Cir. 1994).   The district court’s

determination that Weathersby did not carry his burden to show

that he was substantially less culpable than the average

participant, and thus was not entitled to the requested downward

adjustment, is not clearly erroneous.    See United States v.

Posada-Rios, 158 F.3d 832, 880 (5th Cir. 1998), cert. denied, 119

S. Ct. 1792 (1999).

     AFFIRMED.